Citation Nr: 0010979	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-43 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 until 
February 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1995 from the Los Angeles, California 
Regional Office (RO) which granted service connection for 
PTSD, rated 30 percent, effective March 1990.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  

A review or the record discloses that the appellant was 
admitted to a VA domiciliary between August 1998 and May 1999 
for treatment of PTSD symptoms.  The record reflects, 
however, that although clinical information from that 
admission dating through November 24, 1998 is of record, no 
subsequent clinical data are available disclosing the 
appellant's disposition and status upon discharge.  The Board 
is thus of the opinion that more timely records from the VA 
domiciliary admission of which VA has notice would be useful 
in the adjudication of the appeal and that these recorded 
should be requested and secured.

The Board additionally notes that the most recent VA 
psychiatric examination in this regard was performed in July 
1997.  It is shown that the veteran was scheduled for a VA 
examination in August 1999, but failed to report.  There is 
no reason recorded as to why he did not appear for the 
evaluation .  The record reflects, however, that the RO has 
had some problems contacting the veteran in the past, and 
there is no documentation of record which indicates when and 
where the veteran was contacted for notification of the most 
recent VA examination, following his confinement in the VA 
domiciliary which ended in May 1999.  The Board points out 
that because this case needs to be remanded due to the fact 
that clinical records from the VA domiciliary need to be 
requested and secured as they are deemed to be within the 
constructive possession of VA although not within the claims 
folder (See Bell v. Derwinski, 2 Vet. App. 611 (1992)) the 
veteran will be provided with the opportunity to report for 
another VA examination.  Under the circumstances, the Board 
is of the opinion that the RO should try to ascertain the 
veteran's current address so that he can be properly notified 
to this end. 

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  Any and all VA clinical records 
dating form November 25, 1998 should be 
requested from VA domiciliary in which 
the veteran was a patient and associated 
with the claims folder. 

2.  The RO should schedule the veteran 
for a VA social and industrial survey 
and special psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
psychiatric disorder(s) other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, it should be so 
specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.  The 
assistance of veteran's accredited 
representative should be enlisted, if 
necessary, to ascertain the veteran's 
current and correct address.

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 30 
percent for PTSD, with application of 
the tenets of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) to determine 
whether "staged" ratings are warranted 
for manifestations of the service-
connected disability.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


